--------------------------------------------------------------------------------

 

Exhibit 10.2


2008 BONUS CRITERIA FOR MAXXAM PRESIDENT
UNDER THE MAXXAM 1994 EXECUTIVE BONUS PLAN


The Section 162(m) Compensation Committee (the “Committee”) of the Board of
Directors of MAXXAM Inc. (the “Company”) has on the 28th day of March 2008
established the following specific targets, criteria, and bonus opportunities
for Shawn M. Hurwitz (“SMH”), Co-Vice Chairman  of the Board and President of
the Company, relating to the 2008 fiscal year (set forth in Part I), under
Sections 3 and 4 of the MAXXAM 1994 Executive Bonus Plan (the “Plan”).  Part II
sets forth bonus opportunities relating to the 2009 fiscal year.  It is
anticipated that additional criteria will be established relating to the 2009
fiscal year at a later date.  All terms not defined herein shall have the
meanings assigned to them in the Plan.  As used herein, the term “earn” shall be
subject to the Committee’s absolute discretion, under Section 4.1 of the Plan,
to reduce the actual bonus payable hereunder as the result of any of the
criteria being achieved.  As used herein, the term “base salary” shall mean
SMH’s 2008 base salary from the Company of $525,000.


PART I: BONUS CRITERIA RELATING TO
THE 2008 FISCAL YEAR


A.
Improved 2008 Consolidated Financial Results



SMH will earn a bonus equal to 1% of base salary for each full $1 million in
improvement (representing a decrease in net loss or an increase in net income)
in 2008 Consolidated Financial Results as compared to the 2007 Consolidated
Financial Results, not to exceed $945,000.  The 2008 Consolidated Financial
Results for this purpose shall be deemed to be the amount of net income (or
loss) shown in the Company’s earnings release with respect to its 2008
results.  The 2007 Consolidated Financial Results for this purpose shall be
deemed to be the amount of  loss shown in the Company’s audited financial
statements as of December 31, 2007 as the same are published in the Company’s
Annual Report on Form 10-K for 2007.  2007 and 2008 Consolidated Financial
Results shall each exclude (i) the results of forest products operations, and
(ii) any net income arising from the reversal of the Company’s net investment in
The Pacific Lumber Company (“Palco”) and the related tax effects


B.           Business Development Projects


SMH will earn a bonus for 2008 services, not to exceed an aggregate of 100% of
base salary, based on the following criteria: 33⅓% of base salary for any of the
business development projects described below.  It is believed and intended that
all of the items described below are substantially uncertain on the date
hereof.  Completion of each of the items described below shall be deemed to
constitute a separate business development project so that 33⅓% of base salary
shall be earned as a bonus for each such project completed, subject to the
overall limitation of 100% of base salary for all criteria under this section.


(1)  
The undertaking by Palmas del Mar Properties Inc. and/or an affiliate thereof
(“Palmas”) of a new business opportunity wherein a written commitment is made to
invest $10 million or more (in cash or property) in connection with tourism
operations in Puerto Rico.  For purposes of this Plan criterion, the undertaking
of a condominium or other land development project in conjunction with a hotel
project shall be considered separate undertakings resulting in separate business
development projects.  Satisfaction of this Plan criterion shall be deemed to
have occurred upon the approval or ratification of such undertaking by the
applicable Board and the execution by all parties to such undertaking of a
binding written agreement in respect thereto.



(2)  
The undertaking by the Company and/or an affiliate thereof of a new business
opportunity wherein a written commitment is made to invest $10 million or more
(in cash or property) in connection with a new real estate operation or
development.  Satisfaction of this Plan criterion shall be deemed to have
occurred upon the approval or ratification of such undertaking by the applicable
Board and the execution by all parties to such undertaking of a binding written
agreement in respect thereto.



(3)  
The undertaking by the Sam Houston Race Park, Ltd. and/or an affiliate thereof
(“SHRP”) of a new business opportunity wherein a written commitment is made to
invest $5 million or more (in cash or property) in connection with racing,
gaming or other entertainment operations of SHRP, or any related joint venture
or other arrangement.  Satisfaction of this Plan criterion shall be deemed to
have occurred upon the approval or ratification of such undertaking by the
applicable Board and the execution by all parties to such undertaking of a
binding written agreement in respect thereto.



(4)  
The approval by the Texas Legislature of significant gaming legislation.  The
term “significant gaming legislation” means initial enabling legislation for any
or all of the following: (a) off-track betting on horse and/or dog racing which
may be conducted in at least 20 locations in Texas, (b) poker, card or other
games of skill or chance at any racing facilities owned by the Company or a
subsidiary thereof, (c) video lottery, slot machines or similar gaming devices
at any racing facilities owned by the Company or a subsidiary thereof, or (d)
casino gaming (full or partial scale) at any racing facilities owned by the
Company or a subsidiary thereof.



(5)  
The receipt, directly, or indirectly through a joint venture or other
arrangement, by the Company or one of its subsidiaries of a permit, license or
similar approval to conduct gaming as allowed under any significant gaming
legislation approved by the Texas Legislature, but which does not apply to any
racing facilities owned by the Company.



C.           Extraordinary Transactions


SMH will earn a bonus of 75% of base salary for completion in 2008 of an
Extraordinary Transaction as such is defined in Section 1.8 of the Plan;
provided that any other items specifically listed under Section B. as a Business
Development Project for 2008 shall not also be considered an Extraordinary
Transaction under this item.  The maximum bonus that can be earned under this
provision is 225% of base salary.  An Extraordinary Transaction shall be deemed
to have occurred upon the approval or ratification of such transaction(s) by the
applicable Board and the execution by all parties to such transaction(s) of a
binding written agreement in respect thereto.  The term
“Extraordinary  Transaction” shall exclude any disposition of any interest(s) of
the Company in its forest products operations.


D.           Improved 2008 Earnings per Share


SMH will earn a bonus equal to 1% of base salary for each full $0.15 (fifteen
cents) improvement (representing a decrease in net loss per share or an increase
in net income per share) in the Company’s 2008 Earnings per Share as compared to
the Company’s 2007 Earnings per Share, not to exceed $630,000.  The 2008
Earnings per Share for this purpose shall be deemed to be the earnings (or loss)
per common and common equivalent share of the Company as shown in the Company’s
earnings release with respect to its 2008 results.  The 2007 Earnings per Share
for this purpose shall be deemed to be the earnings (or loss) per common and
common equivalent share of the Company as shown in the Company’s audited
financial statements as of December 31, 2007 as the same are published in the
Company’s Annual Report on Form 10-K for 2007. 2007 and 2008 Consolidated
Financial Results shall each exclude (i) the results of forest products
operations, and (ii) any net income arising from the reversal of the Company’s
net investment in Palco and the related tax effects.


E.           Achievement of Divisional/Subsidiary Business Plans


SMH will earn a bonus equal to 50% of base salary for achievement of the 2008
business plan with respect to each of (i) the Company’s real estate operations,
and (ii) Sam Houston Race Park, Ltd.’s operations.  The maximum bonus under this
subsection shall be equal to 100% of base salary.  The 2008 business plan for
this purpose shall be the 2008 business plan as approved by the Company’s Board
or the Board of the applicable entities within the business unit.  Achievement
of the business plan for the respective business unit shall be deemed to occur
if the actual 2008 before-tax net income or loss computed in accordance with
generally accepted accounting principles in the United States for the unit is
equal to or better than (i.e., a higher net income or lower net loss) the
before-tax net income or loss as provided for in the applicable business plan.


PART II: BONUS CRITERIA RELATING TO
THE 2009 FISCAL YEAR


A.
In the event that any of the criteria set forth above under Sections B. and C.
of Part I are satisfied subsequent to December 31, 2008 and prior to
establishment of the 2009 bonus criteria, the corresponding bonus shall be
earned by SMH using the salary in effect during 2009.



 
[Signature page follows]




--------------------------------------------------------------------------------


 

 

In witness whereof, the undersigned have affixed their signatures hereto as of
the date shown below.




Dated:                      March 28,
2008                                                    MAXXAM INC. SECTION
162(m)
COMPENSATION COMMITTEE




/s/ Robert J. Cruikshank
Robert J. Cruikshank, Chairman




/s/ Stanley D.
Rosenberg                                                                
Stanley D. Rosenberg




/s/ Michael J. Rosenthal
Michael J. Rosenthal





--------------------------------------------------------------------------------
